Per Curiam.  On December 15, 1993, Jerry Lee Burress pled guilty to possession of a controlled substance and was sentenced to a term of years in the state penitentiary. He posted an appeal bond, but no notice of appeal was filed. On September 1, 1994, he was arrested and incarcerated, and his appeal bond was revoked. He now moves for a belated appeal under Ark. R. Crim. P. 36.9, and his attorney, A. Wayne Davis, admits fault in failing to file a notice of appeal in timely fashion. The motion is granted. A copy of this order will be forwarded to the Committee on Professional Conduct.